DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 11 October 2021 has been considered and entered. Accordingly, claims 1-3, 5, 7-11, 13, 15, and 16 are pending in this application. Claims 4, 6, 12, and 14 are cancelled; claims 1-3, 5, 7, 9-11, 13, and 15 are currently amended; claims 8 and 16 are original.

Examiner’s Comment
In view of Applicant’s amendments to the claims, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5, 7-11, 13, 15, and 16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Figs. 1, 2A, 4, 5; Abstract).
Cullen et al. (US 2014/0007068 A1) discloses a file versioning system that specifies sections as ranges of lines (Abstract, [0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/James E Richardson/Primary Examiner, Art Unit 2167